Citation Nr: 0334594	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  01-02 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the cervical spine.

2.  Entitlement to service connection for DJD of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A Travel Board hearing was held in June 2003 before the 
undersigned Veterans Law Judge, who was designated by the 
Chairman of The Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.


REMAND

The veteran testified that he injured his neck and back while 
serving in the Pacific theater during World War II.  
Specifically, on one instance, at Leyte, Republic of the 
Philippines, he fell while trying to flee the roof of a 
building during an air raid.  The other incident occurred 
when, while horseback riding, he was knocked off of the 
horse.  Transcript, p. 3.  His available service medical 
records, and the immediate post-service medical records 
contain no pertinent complaints or findings.

There was an attempt to obtain medical records many years 
ago.  The initial report was that some overseas records had 
not been forwarded.  Further, it is not clear that an attempt 
to obtain medical records has been made since it became known 
that the Department of the Army, Office of the Surgeon 
General, had some records that are potentially probative in 
cases such as this.  An attempt will be made to obtain those 
records.

Further, at the hearing before the undersigned, the veteran 
indicated that he had received some treatment while 
undergoing schooling shortly after service.  He will be 
offered an opportunity to provide names and locations.  The 
claims file contains no significant medical records for much 
of the 50's, 60's, or 70's.  He will be offered an additional 
opportunity to submit a list of treatment providers and the 
VA will attempt to get records.

Further, if there is clinical evidence of back treatment in 
service or shortly thereafter, a VA examination and nexus 
opinion may be in order.  The medical evidence in the claim 
file which relates to the veteran's claims, as provided by 
his private care providers, does not render an opinion on 
whether there is any nexus between the appellant's current 
DJD disorders and his military service.  He has not been 
examined by a VA provider.  

The RO, in a January 2001 letter (letter), informed the 
veteran of the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The letter informed the veteran that he had 60 
days to submit any evidence he desired considered in support 
of his claim.  In a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003)  PVA, supra, the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA letter of notice is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Although the letter informed the 
veteran he had 60 days, any period less than the statutory 
one-year period is improper.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claim file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in PVA, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should request that the 
National Personnel Records Center make a 
search for additional service medical 
records, and SGO records for the veteran.  
If no records are located, that should be 
set forth in the claims folder.

3.  The veteran is to be contacted, and 
requested to list, specifically as 
possible, all health care providers who 
have provided treatment since separation 
from service.  Thereafter, the RO should 
undertake such steps as indicated to 
obtain clinical records.  Attempts made 
to obtain the clinical records should be 
documented in the claims folder.

4.  Thereafter, if there is indication of 
back or neck pathology prior to the mid 
1980's, the RO shall schedule the veteran 
for appropriate examinations of his 
cervical and lumbar spine.  Request the 
examiner (s) to render an opinion as to 
whether it is as least as likely as not 
(probability of 50 percent) that the 
veteran's symptomatology is related to 
his military service.  If the examiner 
cannot render an opinion on a basis other 
than speculation or mere conjecture, 
request the examiner to please state so 
for the record.  Please ensure the claim 
file is provided the examiner(s).
5.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To the 
extent that any benefit sought on appeal 
remains denied, issue the veteran a SSOC 
and, if all is in order, return the case 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




